192 F.2d 416
Hans KROCH et al., Appellants,v.J. Howard McGRATH, Attorney General of the United States, and Georgia Neese Clark, Treasurer of the United States, Appellees.
No. 10804.
United States Court of Appeals District of Columbia Circuit.
Argued April 19, 1951.
Decided October 5, 1951.
Writ of Certiorari Denied January 28, 1952.

See 72 S.Ct. 365.
Appeal from the United States District Court for the District of Columbia.
George Eric Rosden, Washington, D. C., for appellants.
George B. Searls and Joseph Laufer, Attorneys, Department of Justice, Washington, D. C., with whom Asst. Atty. Gen. Harold I. Baynton was on the brief, for appellees. George Morris Fay, U. S. Atty., and Joseph M. Howard, Asst. U. S. Atty., Washington, D. C., also entered appearances for appellees.
Before EDGERTON, CLARK, and FAHY, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed. Pass v. McGrath, 89 U.S.App. D.C. ___, 192 F.2d 415.


2
Affirmed.